                      THE CLOROX COMPANY

            NONQUALIFIED DEFERRED COMPENSATION PLAN

                       (January 1, 1996)



          Amended and Restated through April 8, 1996





                           ARTICLE I.

                            PURPOSE



     This Plan is designed to restore to selected employees of The Clorox
Company and its affiliates certain benefits that cannot be provided under The
Clorox Company's tax-qualified retirement plans.  In addition, this Plan permits
selected employees to defer bonuses and regular pay.



     This Plan is intended to be a plan that is unfunded and that is maintained
by The Clorox Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act.





                          ARTICLE II.

                          DEFINITIONS



     In this Plan, the following terms have the meanings indicated below.



     2.01 "Account" means a bookkeeping entry used to record deferrals and
contributions made on a Participant's behalf under Article III of the Plan and
gains and losses credited to these deferrals and contributions under Article IV
of the Plan.  



     2.02 "Affiliate" means an entity other than the Company whose employees
participate in the Profit Sharing Plan and/or the Pension Plan.



     2.03 "Beneficiary" means the beneficiary or beneficiaries designated by a
Participant, in writing, to receive amounts (if any) payable from that
Participant's Account after the Participant's death.  If a Participant fails to
properly designate a beneficiary or if a beneficiary predeceases the
Participant, the portion of the Participant's Account that was to be paid to the
improperly designated beneficiary or to the beneficiary that predeceased the
Participant will be paid to the Participant's estate.



     2.04 "Bonus" means one or more cash bonuses designated from time to time by
the Committee as eligible for deferral under this Plan.  As of January 1, 1996,
the term Bonus includes the following bonuses payable (but for any deferral
election) after July 1, 1996:  Cash-or-Deferred Profit Sharing Bonus, and/or an
award under The Clorox Management Incentive Compensation Plan and/or a Sales
Added Compensation Bonus and/or a Mid Level Incentive Bonus. 



     2.05 "Committee" means the Company's Employee Benefits Committee or another
group appointed by the Employee Benefits and Management Compensation Committee
of the Company's Board of Directors.  The Committee has full discretionary
authority to administer and interpret the Plan, to determine eligibility for
Plan benefits, to select employees for Plan participation, and to correct
errors.  The Committee may delegate its duties and responsibilities and, unless
the Committee expressly provides to the contrary, any such delegation will carry
with it the Committee's full discretionary authority to accomplish the
delegation.  Decisions of the Committee and its delegate will be final and
binding on all persons.



     2.06 "Company" means The Clorox Company.



     2.07 "Eligible Employee" means an employee of the Company or of an
Affiliate who has been selected by the Committee for Plan participation and who,
except as provided in Section 3.01(c), has confirmed his or her participation in
writing with the Committee before the calendar year in which deferrals and/or
restoration contributions under this Plan are made on that employee's behalf.



     o  An individual will cease to be an Eligible Employee on the earliest of
(i) the date the individual ceases to be employed by the Company and all
Affiliates, (ii) the date the Plan is terminated, or (iii) the date the
individual is notified by the Committee that he or she is no longer an Eligible
Employee.



     o  For purposes of the restoration contributions described in Section 3.02
of this Plan, an employee who terminates employment with the Company and all
Affiliates before July 1, 1996 will not be an Eligible Employee, unless and
until he or she is rehired by the Company or an Affiliate and designated by the
Committee as an Eligible Employee.



     o  For purposes of the deferrals described in Section 3.01 of this Plan, an
employee who terminates employment with the Company and all Affiliates before
January 1, 1996 will not be an Eligible Employee, unless and until he or she is
rehired by the Company or an Affiliate and redesignated by the Committee as an
Eligible Employee.







     2.08 "$150,000 Limit" means the $150,000 (indexed) limit of Internal
Revenue Code Section 401(a)(17), which limits the compensation that can be taken
into account when determining benefits under a tax-qualified retirement plan. 



     2.09 "Participant" means a current or former Eligible Employee who retains
an Account. 



     2.10 "Pension Plan" means The Clorox Company Pension Plan, as amended from
time to time. "Pension Plan Year" means the plan year defined in the Pension
Plan and "Cash Balance Contribution" means a cash balance contribution as
defined in the Pension Plan.



     2.11 "Plan" means The Clorox Company Nonqualified Deferred Compensation
Plan, as amended from time to time.



     2.12 "Profit Sharing Plan" means The Clorox Company Profit Sharing Plan, as
amended from time to time.  "Profit Sharing Plan Year" means the plan year
defined in the Profit Sharing Plan and "Profit Sharing Contribution" means a
profit sharing contribution (including forfeitures) as described in the Profit
Sharing Plan.



     2.13 "Regular Pay" means the pre-tax amount of an Eligible Employee's base
salary.  Regular Pay is determined on a "paycheck by paycheck" basis and does
not include amounts paid before January 1, 1997.



     2.14 "Termination of Employment" means termination of employment with the
Company and all Affiliates, other than by reason of death.





                         ARTICLE III.

                  DEFERRALS AND CONTRIBUTIONS



     3.01  Deferrals.  An Eligible Employee may defer up to 50% of his or her
Regular Pay and up to 100% of each Bonus for which he or she is eligible by
submitting a written election to the Committee that satisfies such requirements,
including such minimum deferral amounts, as the Committee may determine. 
Participants will be 100% vested in these deferrals.



          (a)  Elections.  For each calendar year, an Eligible Employee may make
three separate deferral elections:  an election to defer Regular Pay, an
election to defer his or her Cash-or-Deferred Profit Sharing Bonus (if any), and
an election to defer all other types of Bonus (if any).  Each such election must
be made before the calendar year in which the Regular Pay and/or Bonus is
scheduled to be paid and, with respect to a Bonus, no less than 6 months before
scheduled payment of the Bonus.  Elections will remain in effect for one
calendar year.



          (b)  Late Election.  If an Eligible Employee does not make a timely
election for an upcoming calendar year, no deferral will be made on behalf of
that Eligible Employee with regard to that election for that upcoming calendar
year.



          (c)  Initial Election.  Notwithstanding the timing provisions in
paragraphs (a) and (b) above, within 30 days after the date that an Eligible
Employee is first notified that he or she is eligible to participate in the Plan
or within 30 days after the initial effective date of the Plan, an Eligible
Employee may elect to defer (i) Regular Pay for services to be performed
subsequent to the election and (ii) any Bonus that is scheduled to be paid at
least 6 months after the date of the election.  These elections will remain in
effect until the end of the calendar year for which they were made.



     3.02  Restoration Contributions.  Subject to paragraphs (d), (e), and (f)
below, Eligible Employees' Accounts will be credited with restoration
contributions as described below.



          (a)  Profit Sharing.  The amount of an Eligible Employee's profit
sharing restoration contribution for a Profit Sharing Plan Year beginning on or
after July 1, 1995 will be equal to the amount by which that Eligible Employee's
Profit Sharing Contribution (including any Cash-or-Deferred Profit Sharing) for
that Profit Sharing Plan Year was reduced due to (i) the $150,000 Limit and (ii)
amounts (excluding any Cash-or-Deferred Profit Sharing) voluntarily deferred
under this Plan.



          (b)  Pension.  The amount of an Eligible Employee's pension
restoration contribution for a Pension Plan Year beginning on or after July 1,
1995 will be equal to the amount by which the Eligible Employee's Cash Balance
Contribution for that Pension Plan Year was reduced due to (i) the $150,000
Limit and (ii) amounts voluntarily deferred under this Plan.



          (c)  Special Restoration Contributions.  Accounts of individuals who
are Eligible Employees on July 1, 1996 will be credited with the following
special restoration contributions: 



              (i)  1994-95 Profit Sharing Plan Contribution.  A special
contribution equal to the amount by which the Eligible Employee's Profit Sharing
Contribution for the Profit Sharing Plan Year beginning July 1, 1994 was
actually reduced due to the $150,000 Limit.



              (ii)  1994-95 Pension Plan Accrual.  A special contribution, which
is the lump sum equivalent of the amount by which the Eligible Employee's
Pension Plan accrual for the Pension Plan year beginning July 1, 1994 was
actually reduced due to the $150,000 Limit.  This lump sum equivalent amount
will be the lump sum present value, as of June 30, 1996, of the pension accrual
described in the preceding sentence (expressed as a single life annuity
commencing as of the later of:  the Eligible Employee's age, as of June 30, 1996
or age 65), where the present value is determined using:  the annual rate of
interest on 30-year Treasury securities for January, 1996, the applicable
mortality table that is specified for use in January 1996 in accordance with
Section 417(e)(3)(A)(ii)(I) of the Internal Revenue Code, and the Eligible
Employee's age as of June 30, 1996, rounded to years and completed months.



          (d)  Crediting.  Restoration contributions will be credited to
Eligible Employees' Accounts as of the date that the Profit Sharing
Contributions or the Cash Balance Contributions to which the restoration
contributions relate are credited to the Profit Sharing Plan or the Pension
Plan, as the case may be.  Notwithstanding the foregoing, the special
restoration contributions described in the preceding paragraph (c) will be
credited as of July 1, 1996.



          (e)  Vesting.  Participants will vest in their restoration
contributions at the same percentage rate that they vest in the Profit Sharing
Contributions or the Pension Plan allocations to which the restoration
contributions relate.  Amounts not vested upon the earlier of Termination of
Employment or death will be forfeited.



          (f)  Restrictions.



              (i)  Participation.  If an Eligible Employee is not credited with
an actual Pension Plan accrual for a given Pension Plan Year, that Eligible
Employee will not receive a pension restoration contribution under this Plan for
that year.  Similarly, if an Eligible Employee does not receive an actual Profit
Sharing Contribution for a given Profit Sharing Plan Year, that Eligible
Employee will not receive a profit sharing restoration contribution under this
Plan for that year.



              (ii)  Eligible Employee.  In order to receive a restoration
contribution under this Plan with respect to a given Profit Sharing Year or
Pension Plan Year, an individual must have been an Eligible Employee during that
year; provided, however, that this requirement will be satisfied with respect to
the special restoration contributions described in (c) above if an individual is
an Eligible Employee on July 1, 1996.

















                          ARTICLE IV.

                           EARNINGS



     4.01  Elections.  The Committee may permit Participants to request that
earnings on their Accounts be credited as though the Accounts were invested in
one or more investments approved by the Committee.



     4.02  Interest.  To the extent that earnings are not credited as described
above, the Committee will credit interest to each Account.  Interest will be
credited quarterly in accordance with procedures approved by the Committee.  The
interest rate used will be the annual rate of interest on 30-year Treasury
securities, as determined in accordance with Section 417(e)(3)(A)(ii)(II) of the
Internal Revenue Code, for the second month preceding the Company's fiscal year
for which the interest is credited.  The first quarter for which interest will
be credited is the calendar quarter beginning July 1, 1996.





                          ARTICLE V.

                         DISTRIBUTIONS



     5.01  Distribution Elections.  Eligible Employees will elect the form in
which Plan benefits will be paid to them upon Termination of Employment by
following the procedures described below and by satisfying such additional
requirements as the Committee may determine.



          (a)  Restoration Contributions.  When an Eligible Employee confirms
his or her Plan participation, as provided in Section 2.07 of the Plan, the
Eligible Employee will irrevocably elect, in writing, one of the distribution
forms described in Section 5.02, below, as the form in which the Eligible
Employee's vested restoration contributions (if any) described in Section 3.02
(and associated earnings) will be paid upon the Eligible Employee's Termination
of Employment.



          (b)  Deferrals.  Each time an Eligible Employee authorizes deferrals
for a calendar year under Section 3.01(a) or Section 3.01(c) of the Plan, the
Eligible Employee will irrevocably elect one of the distribution forms described
in Section 5.02, below, as the form in which all amounts to be deferred for that
calendar year (and associated earnings) will be paid upon the Eligible
Employee's Termination of Employment.  The election must be submitted to the
Committee, in writing, before the calendar year in which the deferrals governed
by the election are scheduled to be paid (or, if applicable, when elections are
made under Section 3.01(c)) and no less than 6 months before scheduled payment
of any Bonus governed by the election.  If a distribution election for a
calendar year is not valid because it is not made in a timely manner, the
Eligible Employee's most recent effective distribution election under this
Section 5.01(b) or, if there is no such election, the Eligible Employee's
distribution election under Section 5.01(a), will govern deferrals (if any) for
that calendar year.



     5.02  Termination of Employment.  The vested portion of a Participant's
Account will be distributed to the Participant following the Participant's
Termination of Employment in one or more of the following forms elected pursuant
to Section 5.01, above.



          (a)  Lump Sum.  Payment in one lump sum as soon as administratively
practicable (as determined by the Committee) after the Participant's Termination
of Employment, but in no event later than 60 days after the Participant's
Termination of Employment or, if the Participant so elected, as soon as
administratively practicable (as determined by the Committee) after the end of
the calendar year of the Participant's Termination of Employment, but in no
event later than 60 days after the end of the calendar year of the Participant's
Termination of Employment.



          (b)  Installments.  Annual installment payments, not in excess of 10,
to begin as soon as administratively practicable (as determined by the
Committee) after the Participant's Termination of Employment, but in no event
later than 60 days after the Participant's Termination of Employment or, if the
Participant so elected, as soon as administratively practicable (as determined
by the Committee) after the end of the calendar year of the Participant's
Termination of Employment, but in no event later than 60 days after the end of
the calendar year of the Participant's Termination of Employment.  The amount of
each installment will be equal to the Participant's entire remaining Account
balance as of the beginning of the calendar quarter of payment divided by the
number of remaining installments to be paid.



          (c)  Rehire.  If a Participant's entire Account has not been
distributed and/or the Participant was not 100% vested in his or her Account
upon Termination of Employment and the Participant again becomes an Eligible
Employee, distributions to the Participant under paragraph (a) and/or (b) above
will cease, amounts forfeited (if any) from the Participant's Account will be
restored, and the Participant's distribution election under Section 5.01(a) will
remain in effect.  If a former Participant's entire Account has been distributed
and the former Participant was 100% vested in his or her Account upon
Termination of Employment, the former Participant will make a new distribution
election under Section 5.01(a) if he or she again becomes an Eligible Employee.







     5.03  Death.  If a Participant dies with a vested amount in his or her
Account, whether or not the Participant was receiving payouts from that Account
at the time of his or her death, the Participant's Beneficiary will receive the
entire vested amount in the Participant's Account as soon as administratively
practicable (as determined by the Committee) but in no event later than 60 days
after the Committee learns of the Participant's death.



     5.04  Withholding.   The Company will deduct from Plan payouts, or from
other compensation payable to a Participant or Beneficiary, amounts required by
law to be withheld for taxes with respect to benefits under this Plan.





                          ARTICLE VI.

                         MISCELLANEOUS



     6.01  Limitation of Rights.  Participation in this Plan does not give any
individual the right to be retained in the service of the Company or of any
related entity.



     6.02  Satisfaction of Claims.  Payments to a Parti­cipant, the
Participant's legal representative, or Benefici­ary in accordance with the terms
of this Plan will, to the extent thereof, be in full satisfac­tion of all claims
that person may have hereunder against the Committee, the Company, and all
Affiliates, any of which may require, as a condition to payment, that the
recipient execute a receipt and release in a form deter­mined by the Committee,
the Company, or an Affiliate.



     6.03  Indemnification.  The Company and the Affiliates will indemnify the
Committee, the Company's Board of Directors, and employees of the Company and
the Affiliates to whom responsibilities have been delegated under the Plan for
all liabilities and expenses arising from an act or omission in the management
of the Plan if the person to be indemnified did not act dishonestly or otherwise
in willful violation of the law under which the liability or expense arises.



     6.04  Assignment.  To the fullest extent permitted by law, rights to
benefits under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Beneficiary.



     6.05  Lost Recipients.  If the Committee cannot locate a person entitled to
payment of a Plan benefit after a reasonable search, the Committee may at any
time thereafter treat that person's Account as forfeited and amounts credited to
that Account will revert to the Company.  If the lost person subsequently
presents the Committee with a valid claim for the forfeited benefit amount, the
Company will pay that person the amount forfeited.



     6.06  Amendment and Termination.  The Company's Board of Directors may, at
any time, amend the Plan in writing or terminate the Plan.  In addition, the
Committee may amend the Plan (other than this Section 6.06) in writing, provided
that the amendment will not cause any substantial increase in cost to the
Company or to any Affiliate.  No amendment may, without the consent of an
affected Participant (or, if the Participant is deceased, the Participant's
Beneficiary), adversely affect the Participant's or the Beneficiary's rights and
obligations under the Plan with respect to amounts already credited to a
Participant's Account.  Notwithstanding the foregoing, if the Plan is
terminated, the Company's Board of Directors may determine that all Accounts
will be paid out.



     6.07  Applicable Law.  To the extent not governed by Federal law, the Plan
is governed by the laws of the State of California without choice of law rules. 
If any provision of the Plan is held to be invalid or unenforceable, the
remaining provisions of the Plan will continue to be fully effective.



     6.08  No Funding.  The Plan constitutes a mere promise by the Company and
the Affiliates to make payments in the future in accordance with the terms of
the Plan.  Participants and Beneficiaries have the status of general unsecured
creditors of the Company and the Affiliates.  Plan benefits will be paid from
the general assets of the Company and the Affiliates and nothing in the Plan
will be construed to give any Participant or any other person rights to any
specific assets of the Company or the Affiliates.  In all events, it is the
intention of the Company, all Affiliates and all Participants that the Plan be
treated as unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act.





     IN WITNESS WHEREOF, The Clorox Company has caused this Plan to be executed
by its duly authorized representative on the date indicated below.





______________________________     __________________             
                                                                     DATE